275 S.W.3d 371 (2009)
STATE of Missouri, Respondent,
v.
Chauncey L. WATKINS, Jr., Appellant.
No. ED 90791.
Missouri Court of Appeals, Eastern District, Division Three.
January 27, 2009.
William J. Swift, Columbia, MO, for Appellant.
Christopher Koster, Attorney General, Richard A. Starnes, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Chauncey L. Watkins, Jr. ("Defendant") appeals from the judgment upon his conviction by a jury for stealing a motor vehicle, Section 570.030, RSMo 2000, for which Defendant was sentenced as a persistent offender to eight years' imprisonment. Defendant contends the trial court erred in instructing the jury in a disjunctive single verdict directing instruction that it could convict Defendant of stealing a motor vehicle if the jury found he "took" or "used" the vehicle.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).